UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  UNITED STATES OF AMERICA,


                                                              Case No. 16-CV-4214 (KMK)
          V.
                                                              Case No. l l-CR-500 (KMK)
 TYRELL ROCK,
                                                                          ORDER
                         Petitioner-Defendant.




KENNETH M. KARAS, District Judge:

       Petitioner Tyrell Rock ("Petitioner") filed a Petition, pursuant to 28 U.S.C. § 2255, to

vacate, set aside, or correct his sentence on June 6, 2016. After being granted several extensio_ns
                                                                                                  -:- .r,.t·




to respond, Assistant United States Attorney Sarah Krissoff sought a 30-day extension on

December 15, 2019 to resolve the matter with Petitioner. The Court gave Ms. Krissoff until

January 7, 2020 to file her submission in response to the Petition and explained that there would

be no further extensions. Notwithstanding a follow-up telephone call to Ms. Krissoff, the Court

has not received any submission on behalf of the Government. This is unacceptable. If the

Government does not file a response by March 23, 2020, the Court may grant the Petition.



SO ORDERED.

DATED:         March 18, 2020
               White Plains, New York

                                                     KE   ET
                                                     UNITED ST A TES DISTRICT JUDGE
